FOR IMMEDIATE RELEASE CONTACT:Paul D. Geraghty, President and CEO PHONE:215-513-2391 HARLEYSVILLE NATIONAL CORPORATION REPORTS FIRST QUARTER EARNINGS UP 19.1% HARLEYSVILLE, PA (April 17, 2008) - Harleysville National Corporation (NASDAQ: HNBC) today reported net income of $7.3 million or $.23 per diluted share for the first quarter of 2008, up 19.1% and 9.5%, respectively, compared to $6.1 million or $.21 per diluted share for the first quarter of 2007.Results were favorably impacted by an increase in the net interest margin,the impact of cost reduction actions taken in 2007 as well as the recent acquisition of East Penn Financial Corporation. “There were a number of positive indicators in our first quarter results,” said Paul D.
